Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 3/29/2021. Claims 1-13, 15 and 18-25 are pending in the application and have been examined. Claims 1 and 23 have been amended.

Examiner’s Amendment
         An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for an examiner’s amendment was given in a telephone interview with Applicant’s attorney of record Mr. Dan C. Hu (Reg. No. 40,025) on 7/21/2021.
The claims, which were filed on 3/29/2021, have been amended as follows: 






1. 	(Currently Amended) A server system comprising: 
a plurality of server computers having alert notification capabilities, the plurality of server computers being divided into at least a first group according to a location and a second group according to a function, wherein the plurality of server computers comprise a first server computer that belongs to both the first group and the second group,
wherein the first server computer is to:
	responsive to [[an]]a private event of the first server computer, selectively send a notification of the private event to a domain node of a selected group of the first group and the second group, the first server computer to select the first group as the selected group responsive to the private event being related to the location, and the first server computer to select the second group as the selected group responsive to the private event being related to the function, and
wherein the selected group is to issue a group event responsive to the notification of the private event of the first server computer,
wherein the domain node is to: 
accumulate the private event with another private event notified by another server computer of the plurality of server computers, to produce accumulated private events, and 
determine whether to issue the group event to a management console node responsive to whether the accumulated private events satisfy a group threshold of a predefined policy. 

2.	(Currently Amended) The server system of claim 1, wherein the selected group is to send the group event to [[a]]the management console node that manages and monitors the plurality of server computers.

3.	(Currently Amended) The server system of claim 1, wherein the first group comprises a first domain node, and when the selected group is the first group, the first domain node is to: 
receive the notification of the private event from the first server computer, and
issue the group event to [[a]]the management console node that manages and monitors the plurality of server computers.


receive the notification of the private event from the first server computer, and
issue the group event to the management console node.

5.	(Cancelled)

6.	(Currently Amended) The server system of claim [[5]]1, wherein the group event is selected from among a group health alert, a group utilization alert, and a group hardware failure alert.

7.	(Original) The server system of claim 1, wherein each of the plurality of server computers has a built-in Intelligent Platform Management Interface (IPMI) supported Baseboard Management Controller (BMC).

8.	(Cancelled)

9.	(Currently Amended) The server system of claim [[8]]1, wherein the domain node is to: 
determine that the accumulated private events satisfy the group threshold responsive to at least a specified amount of server computers in the selected group violating an individual threshold, wherein the group threshold comprises the specified amount.

10.	(Previously Presented) The server system of claim 1, wherein the first group or the second group is further divided into subgroups, and each subgroup of the subgroups includes a respective domain node and a respective member server computer.

11.	(Currently Amended) A method of group alerting in a server system, comprising:	managing and monitoring a plurality of server computers by a management console node, the plurality of server computers divided into at least a first group according to a location and a 
responsive to [[an]]a private event of the first server computer, selectively sending, by the first server computer, a notification of the private event to a domain node of a selected group of the first group and the second group, the first server computer selecting the first group as the selected group responsive to the first server computer determining that the private event is related to the location, and the first server computer selecting the second group as the selected group responsive to the first server computer determining that the private event is related to the function; 
accumulating, by the domain node, the private event with another private event notified by another server computer of the plurality of server computers, to produce accumulated private events; 
determining, by the domain node, whether to issue a group event to the management console node responsive to whether the accumulated private events satisfy a group threshold of a predefined policy; and
issuing, by the selected group, [[a]]the group event responsive to the notification of the private event of the first server computer.

12.	(Cancelled)

13.	(Cancelled)

14.	(Cancelled)

15.	(Cancelled)

16.	(Cancelled)

17.	(Cancelled)

18.	(Cancelled)

11, comprising:
determining, by the domain node, that the accumulated private events satisfy the group threshold responsive to at least a specified amount of server computers in the selected group violating an individual threshold, wherein the group threshold comprises the specified amount.

20.	(Previously Presented) The method of claim 11, wherein the first group or the second group is further divided into subgroups, and each subgroup of the subgroups includes a respective domain node and a respective member server computer.

21.	(Previously Presented) The server system of claim 9, wherein at least the specified amount of the server computers in the selected group violating the individual threshold comprises a specified percentage of the server computers in the selected group violating the individual threshold, and wherein the group threshold comprises the specified percentage.

22.	(Currently Amended) The method of claim [[13]]11, wherein a given server computer of the plurality of server computers is the domain node of the selected group, and a member server computer of another group of server computers that is part of the plurality of server computers.

23.	(Currently Amended) A non-transitory computer-readable storage medium comprising instructions that upon execution cause a domain computer node of a given group of server computers to:
receive, from a first server computer responsive to [[an]]a private event of the first server computer, a notification of the private event, wherein the first server computer is part of a plurality of server computers divided into at least a first group according to a location and a second group according to a function, wherein the first server computer belongs to both the first group and the second group, wherein the notification of the private event is issued by the first server computer to the given group that is one of the first group and the second group, the given group to which the notification of the private event is issued being the first group responsive to the private event being related to the location, and the given group to which the notification of the private event is issued being the second group responsive to the private event being related to the function; 
accumulate the private event with another private event notified by another server computer of the plurality of server computers, to produce accumulated private events; 
determine whether to issue a group event responsive to whether the accumulated private events satisfy a group threshold of a predefined policy; and
issue [[a]]the group event to a management console node responsive to the notification of the private event from the first server computer.

24.	(Cancelled)

25.	(Currently Amended) The non-transitory computer-readable storage medium of claim [[24]]23, wherein the instructions upon execution cause the domain computer node to:
	determine that the accumulated private events satisfy the group threshold responsive to at least a specified percentage of server computers in the given group violating an individual threshold, wherein the group threshold comprises the specified percentage.


Allowable Subject Matter
	Claims 1-4, 6-7, 9-11, 19-23 and 25 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reason for allowance:
Regarding independent claims 1, 11 and 23:
Coon et al. Patent No. US 9,043,421 B1 teaches
a plurality of server computers having alert notification capabilities (Col 2 lines 3-24), the plurality of server computers being divided into at least a first group according to a location and a second group according to a function (Fig. 2), wherein the plurality of server computers comprise a first server computer (Fig. 2)
wherein the first server computer is to:
responsive to an event of the first server computer, send a notification of the event to the group, the group being the first group responsive to the event being related to the location, and the group being the second group responsive to the event being related to the function (Col 2 lines 3-24).
wherein the group is to issue a group event responsive to the notification of the event from the first server computer (Col 5 lines 3-50).
Ohtake et al. Publication No. US 2012/0215876 A1 teaches
wherein the plurality of server computers comprise a first server computer that belongs to both the first group and the second group (Para 0034 and Fig. 2). 
responsive to an event of the first server computer, selectively send a notification of the event to a selected group of the first group and the second group (Para 0052 and Fig. 2).

However, the independent claims 1, 11 and 23 are allowable over prior arts of the following reasons. The prior arts of record do not fairly teach in whole or make obvious:
responsive to a private event of the first server computer, selectively send a notification of the private event to a domain node of a selected group of the first group and the second group, the first server computer to select the first group as the selected group responsive to the private event being related to the location, and the first server computer to select the second group as the selected group responsive to the private event being related to the function, and
wherein the selected group is to issue a group event responsive to the notification of the private event of the first server computer,
wherein the domain node is to: 
accumulate the private event with another private event notified by another server computer of the plurality of server computers, to produce accumulated private events, and 
determine whether to issue the group event to a management console node responsive to whether the accumulated private events satisfy a group threshold of a predefined policy. 

There are no prior art, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitation of the independent claims. Therefore, these reasons put the claims in condition of allowance.

Dependent claims are allowable because they depend either directly or indirectly on the above independent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        

/YOUNES NAJI/Primary Examiner, Art Unit 2445